DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed January 15, 2021 have been entered. Claims 1-5 remain pending in the application. Applicant’s amendments to the Claims and Specification have overcome each and every objection previously set forth in the Non-final Office Action mailed on October 22, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 9061453).
Regarding Claim 1, Taylor et al. teaches (Fig. 1) a glove comprising: a glove body (28) configured to cover a hand of a wearer, wherein the glove body comprises an outermost layer (29b) including cellulose particles (Col. 8 II. 6-8 discloses “first layer 29b of fibrous polymeric material consisting of cotton flock suspended in coagulated foam,” wherein the cotton flock is cellulose particles) and constituting an outer surface of the glove (Col. 9 II. 6-9, “if only a first layer 29b of a polymeric material is required, the method of producing a garment 28 or garment material 29 may omit steps 124 to 248”), and at least some of the cellulose particles are at least partially exposed from the outer surface (Col. 7 ll. 53-56, “when the excess, uncoagulated foam 38 is removed some of the flock will be removed and some 
Regarding Claim 2, Taylor et al. teaches (Fig 1) the glove (28) of Claim 1, wherein the cellulose particles have an average particle size of 10 um or more and 45 µm or less (Col. 5 II. 21-23, discloses cotton particles having a length of 10-40 µm, wherein cotton is a type of cellulose; note that the prior art range lies entirely within the claimed range and is therefore anticipatory of the claimed range, see MPEP § 2131.03 I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 9061453) as applied to claim 1 above, and further in view of Akimori (JP 2018-016898).
Regarding Claim 3, Taylor et al. teaches the glove of Claim 1 as rejected above, wherein the outermost layer further comprises a resin (Col. 5, II. 2 discloses that the outermost layer is formed from polyurethane latex, which is disclosed in the instant specification as a resin) and an additive other than the cellulose particles (Col. 5, II. 27, 36). 
Taylor et al. does not teach cellulose particles comprising 18 parts or more and 56 parts or less by mass based on 100 parts by mass of the total amount of the resin and the additive other than the cellulose particles.


Therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor et al, to incorporate the teachings of Akimori to include the ranges of cellulose particle by mass based on 100 parts by mass of the total amount of the resin and the additive other than the cellulose particles, as disclosed by Akimori, to improve the abrasion resistance of the glove and achieve a desirable material hand (paragraph [0020], “when the content of the cellulose fiber (B) is less than 0.05 parts by mass, the effects of improving the wear resistance is not exhibited”), Further, Applicant has failed to provide any evidence of criticality or unexpected results for a cellulose content outside of the range overlapped by the disclosed range of cellulose in Akimori, therein it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Taylor et al. by having the cellulose content in the claimed range, as Applicant has not disclosed that the range disclosed produces any criticality or unexpected result beyond the overlapping range disclosed in the prior art. Note that it has been held that when a prior art 
Regarding Claim 4, Taylor et al. teaches the glove of Claim 2 as rejected above, wherein the outermost layer further comprises a resin (Col. 5, II. 2 discloses that the outermost layer is formed from polyurethane latex, which is disclosed in the instant specification as a resin) and an additive other than the cellulose particles (Col. 5, II. 27, 36). Taylor et al. does not teach cellulose particles comprising 18 parts or more and 56 parts or less by mass based on 100 parts by mass of the total amount of the resin and the additive other than the cellulose particles.
Attention is drawn to Akimori, which teaches a glove. Akimori teaches (all Figs.) a glove comprising: a glove body (11) configured to cover a hand of a wearer, wherein the glove body comprises an outermost layer including cellulose particles and constituting an outer surface of the glove, (paragraph [0013], “a glove in which at least a finger portion 13 of a fiber original hand 12 is covered with a vulcanized rubber 14 and the vulcanized rubber is made of a rubber (A) and a cellulose fiber (B)”). Akimori further teaches wherein the cellulose particles includes 18 parts or more and 56 parts or less by mass of based on 100 parts by mass of the total amount of the resin and additive other than the cellulose particles (paragraph [0013] discloses the content of the cellulose fiber as 0.05 to 35 parts by mass to 100 parts by mass of the rubber and other additives (other additives disclosed in paragraph [0022], “the rubber composition may contain various additives”), which satisfies the limitations of the instant claim, see MPEP § 2144.05).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor et al. to incorporate the teachings of Akimori to include the ranges of cellulose particles by mass based on 100 parts by mass of the total amount of the resin and the additive other than the cellulose particles, as disclosed by Akimori, to improve the abrasion resistance of the glove and achieve a desirable material hand (paragraph [0020], “when the prima facie obviousness is appropriate (MPEP §2144.05).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 9061453) as applied to claim 1 above, and further in view of JP WO2015022819 (referred to herein as ‘819).
Regarding Claim 5, Tayler et al. teaches all of the limitations of the glove of Claim 1, as discussed in the rejections above. Taylor et al. further teaches wherein the outermost layer comprises projections formed by the cellulose particles that gather in the outermost layer and rise outward from the outer surface of the outermost layer.
Taylor et al. does not teach wherein there is an occupancy ratio of the projections on the outer surface of the outermost layer from 30% or more and 60% or less.
Attention is drawn to ‘819 which teaches a glove. ‘819 teaches a glove comprising a glove body (1) configured to cover the hand of a wearer, wherein the outermost layer (2) comprises projections (3) that rise outward from the outer surface of the outermost layer, and an occupancy ratio of the projections on the outer surface of the outermost layer is 30% or more and 80% or less. Examiner notes that the prior art range of 30-80% fully encompasses the claimed range of 30%-60% as recited I Claim 5. As the extent of the overlap is high, the variables are predictable (i.e. the occupancy ratio is a predictable value), and as the criticality of the claimed range relative to the prior art has not been established, it is the Examiner’s position that the range is taught with sufficient specificity by the prior prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the occupancy ratio of Taylor et al. to be low enough to avoid wearing down of the glove and high enough to obtain sufficient moisture permeability (see ‘819, third paragraph under “Porous layer” heading).
Further, it should be noted that occupancy ratio is a results effective variable. As discussed by ‘819 the occupancy ratio must be high enough to maintain good wear resistance but also low enough to allow for good moisture permeability (see ‘819, third paragraph under “Porous layer” heading). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the invention of the instant application with an occupancy ratio of 30%-60% since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In the present invention, one would have been motivated to optimize the occupancy ratio. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed weight is critical and has unexpected results. In the present invention, one would have been motivated to optimize the weight motivated by the desire to create a suitably strong and flexible non-woven material to be used within the composite.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding Applicant’s remarks on the 102(a)(2) rejections over Taylor et al., Applicant submits that Taylor et al. teaches away from providing an outermost layer including cellulose in which at least 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunmire et al. (US 4519098) teaches a glove with an outermost layer containing resin and cellulose particles. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732